PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/095,873
Filing Date: 11 Apr 2016
Appellant(s): ABLEXIS, LLC



__________________
Brian M. Gummow
For Appellant





EXAMINER’S ANSWER

This is in response to the appeal brief filed on March 23, 2022.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/27/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) 	Response to Argument
A.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Tanamachi et al., (US Patent 7,910,798; Date of filing May 23, 2008) in view of Buelow et al., (WO  2008/151081; Citations are from the National Stage US Pub 2012/0090041), Romagne et al., (WO 2006/117699), and Lonberg et al., (U.S. Pub. 20060015957; Pub Date Jan. 19, 2006), as evidenced by Ren et al ., (2004; Genomics pp.686-695), the following are Appellant’s arguments and the Examiner’s responses. Appellant’s arguments are addressed in the order presented.
	At pages 13-39 of Appellant’s remarks filed on March 23, 2022, Appellant argues that the Examiner's rejections are factually and legally incorrect and that the Examiner provides no motivation, by matter of law or as a matter of fact, to replace the mouse CH1 by a human CH1. Appellant essentially argues that: 1) “Appellant's arguments, however, rely on a completely contrary assertion that the CH1 domain of an antibody can bind a protein from a different species as efficiently as the homologous protein from the same species. See, page 17.’, 2) “the Examiner contends that a human CH1 domain successfully pairs with a murine light chain. See, Final Rejection at 12 and 13.” See, page 17. Appellant contends “If her assertions that a human CH1 binds more efficiently to a human light chain are correct, then there is no motivation to modify the Tanamachi transgenes with a human CH1 because such a modification would render them unsatisfactory for their intended purpose. M.P.E.P. § 2143.0l(V). If her assertions that a human CH1 can bind a murine light chain as efficiently as a human light chain are correct, then her assertions of prima facie obviousness are flawed because there is no motivation to modify the Tanamachi transgenes with a human CH1.”, 3) “Independently of the Examiner's inconsistent positions, her obviousness assertions are also flawed because she has failed to address Tanamachi's disclosure regarding somatic mutations and because her rejection and rebuttals to Appellant's arguments focus on portions of the cited documents without considering the context of those statements in entire disclosure of the cited documents. Accordingly, there is no motivation, by fact or under the law, to modify Tanamachi's transgenic animals with the human CH1 domain of Romagne and Buelow ” because “Substituting the Mouse CH1 with a human CHI domain would render the Tanamachi chimeric antibodies unsatisfactory for their intended purpose” 4) “ If the Examiner's assertions in the context of her prima facie obviousness contentions that a human light chain binds more efficiently to a human CH1 than a host animal CH1 are correct, then there is no motivation, by operation of law, to modify the transgenic animals of Tanamachi with the human CH1 domain of Romagne and Buelow” 5), Appellant asserts, “Tanamachi explicitly states that the intended purpose of its chimeric antibodies is to use host animal constant regions instead of human constant regions to allow for improved trafficking and development of B cells and antibodies. See, e.g., Tanamachi, 3 :22-29; see also, Id. at 11 :55-60 ("the presence of constant regions of the non-human host animal in the chimeric antibodies expressed by the host animals is thought to allow for improved B cell and antibody development in vivo, as compared to transgenic animals that express antibodies having constant regions of another species (e.g., human constant regions” (emphasis added)); Id at Abstract ("The presence of immunoglobulin constant regions of the host animal allows for generation of improved antibodies in such transgenic host animals") ( emphasis added).” 6), “Buelow,  discloses that the immunoglobulin: chaperone association occurs via the CH1 domain. See, Buelow at [00121]. It is well known in the art that chaperones are accessory proteins. Further, it was also known in the art prior to the earliest effective filing date that the accessory protein "BiP binds stably to the first constant domain (CH1) of the heavy chain." See, Lee et al., Mal. Biol. Cell, 1999, vol. 10:2209-2219 (submitted in Applicant's February 20, 2020 Amendment and Reply as Exhibit A) at Abstract. As acknowledged by the Examiner (August 14, 2020 Non-Final Rejection at 15), BiP acts as a chaperone that binds the unfolded heavy chain in the endoplasmic reticulum and does not release it until it is properly folded. Indeed, Lee discloses that mutated heavy chains that lack the ability to bind BiP could be secreted as partially assembled molecules, "demonstrating that BiP regulates the transport [i.e., trafficking] of assembling lg molecules." See, Lee, 2210, left col. Further, Lee demonstrates "that BiP and [the light chain] cooperate to ensure that only properly assembled lg molecules are transported [i.e., trafficked] from the ER by controlling the final folding of the heavy chain." Id. 2210, right col. Accordingly, the skilled artisan would have recognized based on the disclosure of Tanamachi and the knowledge in the art (e.g. Buelow and Lee) that, to satisfy its intended purpose (e.g., improved antibody trafficking), the chimeric antibody of Tanamachi requires a mouse constant region, including a mouse CH1 domain, for "improved association with endogenous mouse accessory proteins," such as a chaperone like BiP, to ensure proper and sufficient antibody production The skilled artisan, therefore, would not modify the Tanamachi chimeric antibodies with the human CH1 of Buelow because doing so would render those chimeric antibodies unsuitable for their intended purpose of improving antibody development by improving antibody trafficking, inter alia, by interaction with a host cell accessory protein.” 7) “it is also Tanamachi's intended purpose to use host animal (e.g. mouse) constant regions to increase somatic mutations. See, e.g., Tanamachi 3:29-32. The skilled artisan would recognize that somatic mutations occur in the variable region of an antibody. See, e.g., Tanamachi, Example 4; see also Lonberg at [0341] ("isotype-switched human sequence antibodies often contain one or more somatic mutation(s), typically in the variable region and often in or within about 10 residues of a CDR"). Tanamachi provides evidence demonstrating that chimeric antibodies containing a host animal constant region (i.e., a constant region containing mouse CHI, CH2 and CH3 domains) confer advantages compared to human antibodies containing a fully human constant region in the context of somatic mutations.”, 8)”For example, Tanamachi Example 4 compares the number of somatic mutations that occurred in anti-TT chimeric antibodies, having human variable region and fully mouse constant region (i.e., a constant region containing mouse CH1, CH2 and CH3 domains) to the number of somatic mutations in fully human antibodies having human variable and human constant regions. In particular, Example 4 evaluated the number of somatic mutations in anti-TT antibodies  produced using 9B2-58 transgenic mice, which produce chimeric antibodies, and HC2 HuMab mice, which produce both chimeric antibodies and fully human antibodies. Tables 4, 5 and 6 show that the number of somatic mutations in chimeric antibodies that contain a host animal constant region (i.e., all the clones in Table 4, Chimeric 1-3 clones in Table 5, and Chimeric 1-5 clones in Table 6) is much higher than the number of somatic mutations in human antibodies containing a human constant region (i.e., Human 1-5 clones in Table 5 and Human 1 clone in Table 6). Accordingly, in two different models (Tanamachi's 9B2 transgenic mice and the HC2 HuMab mice), when the human variable region was expressed with a mouse constant region, there was increased somatic mutation activity compared to fully human antibodies. Consequently, Tanamachi concluded that "expression in transgenic mice of chimeric antibodies, that contain a host constant region, can lead to increased somatic mutations in the chimeric antibodies, as compared to fully human antibodies expressed in the transgenic mice." 27:42-48 (emphasis added); see also, 26:26-29.”, 9) “For at least these reasons, the Examiner's proposed modification of the Tanamachi transgenes to replace the mouse CH1 with a human CH1 is contrary to Tanamachi's explicitly stated purpose of including a host animal (e.g. mouse) constant region to increase somatic mutations and, thereby, generate improved antibodies as compared to transgenes encoding antibodies with non-host (e.g. human) constant regions.”, 10) “the Examiner is proposing a scientific theory that the CH1 domain does not play a role in somatic mutations. Such a theory must be supported by evidence. M.P.E.P. § 2144.02” , 11) “Lonberg does not cure the deficiencies of Tanamachi, Romagne and Buelow because it does not teach or suggest a transgene comprising a constant region gene comprising a human CH1 and a mouse CH2 and CH3. Rather, Lonberg discloses a fully human transgene comprising a fully human constant region”, 12) “the Examiner asserted that Brekke discloses that a human CH1 can efficiently pair with a murine light chain, suggesting that interspecies inefficiency does not exist. See, Final Rejection at 13. The Examiner cannot have it both ways. If the Examiner's position is that an interspecies binding inefficiency does not exist is correct, then there is no motivation to replace the host animal (e.g. mouse) CH1 with human CHI because the host animal (e.g. mouse) CH1 could bind efficiently with a human light chain”, 13), “The Examiner cites to Buelow page 3 and claims 8-12 in support for her assertion that the hybrid constant region improves expression of recombinant antibodies. Neither supports such an assertion. Page 3 is silent with respect to expression levels.”, 14) “Nothing in that disclosure relates to expression levels. Further, nothing suggests that the "one or more constant region genes" encode a hybrid constant region. Indeed, Buelow makes clear that the constant region gene is not necessarily a hybrid constant region. Rather, it discloses that the artificial immunoglobulin locus can comprise a non-human constant region gene ([0019] or a human constant region gene ([0020]).”, 15), “The Examiner's assertion that Romagne discloses a construct in which a human CH1 exon is operably linked to mouse CH2, CH3 and CH4 exons is a misinterpretation of Romagne that results from considering Figure 4 in isolation instead of in the context of Romagne in its entirety.”  16), “Regarding chimeric antibodies, Romagne defines them as "antibodies in which all or part(s) of the variable region of the antibody molecules are derived from one species of animal and the constant regions of the antibody molecule are derived from a second animal." See, Romagne, [0092]. Accordingly, by definition, none of the Romagne antibodies comprises a hybrid constant region. Further, the only examples of chimeric antibodies disclosed in Romagne have fully human constant regions. Id” ,17) “The Brief Description of the Figures for Figure 4 is also inconsistent with the Examiner's assertion.”, 18) “Figure 4 is a diagram for the construction of a heavy chain only mouse capable of expressing in its B cells an antibody of the IgE isotype having a human heavy chain e constant region. The mouse Cc CH exons are replaced by a human CH exons [sic] of a desired isotype.”, 19) “The only other mention of Figure 4 in Romagne is found in paragraph [00110] (emphasis added)”, 20) “The sentence that the Examiner quotes (Final Rejection at 5) starts off with "[t]hese heavy chain constant regions." The only antecedent basis in this paragraph for "[t]hese heavy chain constant regions" are the first and second human heavy chain constant regions. Accordingly, when read in context, this sentence is clearly referring to human heavy chain constant regions. The Examiner seems to be inferring that the reference to Figure 4 in the quoted sentence relates only the modified constant regions with modified effector function. The skilled artisan reading that sentence in the context of the entire paragraph and the Brief Description of Figure 4, however, would understand that the reference to Figure 4 applies to the entire sentence.”, 21) “Accordingly, Figure 4, when considered in the context of the entire specification, makes clear that when only the human CH1 exon is inserted, it is not operably linked to the mouse CH2 and CH3 exons. Contrary to the Examiner's assertions, therefore, Figure 4 does not teach or suggest a recombinant antibody that has a hybrid constant region comprising a human CH1 and mouse CH2 and CH3.”, 22) “Additionally, the Examiner identifies no benefit in Romagne for including a human CH1. Rather, her assertions regarding Romagne (Final Rejection at 6) are (1) in the context of structures other than the CH1 domain and (2) inconsistent with Romagne's disclosure. For example. The Examiner's assertions (Final Rejection at 6) that Romagne discloses chimeric constant regions comprising a human CH1 and mouse CH2-CH3 are useful "for Fc regulation (e.g. non-human transgenic host animal CH2-CH3 regions) able to have increased effector function" is not supported by the Romagne specification.”,  23) “The Examiner additionally asserts (Final Rejection at 6) that Romagne discloses "the generation of a chimeric IgE human CH1-mouse CH2-CH3 heavy chain that can be further modified at its 3' end by the inclusion of a cleavage site." As an initial matter, Romagne does not contain any such disclosure. Even if it did, the 3' end of the Tanamachi heavy chain could be modified to include a cleavage site without replacing the CH1. Indeed, the 3' end of the heavy chain is the CH3 or CH4 domain, and the CH1 domain is 5' to those structures.”, and 24) “The only mention of a cleavage site in Romagne is in the context of a fluorescently labelled rat Fab. See, Romagne [00182]- [00183]. The construct is expressed with the heavy and light chain of the Fab expressed from a single open reading frame, and the cleavage site comes between the labelled heavy chain and the light chain, so they can be separated after expression to form the Fab. Romagne makes clear that the rat Fab fragment contains a rat CH1 and does not contain any CH2 or CH3 domain. Accordingly, there is no disclosure about a cleavage site at the 3' end of an alleged chimeric constant region (which as demonstrated supra is not disclosed in Romagne).” Appellant’s arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), 2) and 4), independent claim 1 of the invention is directed to a non-human mammalian cell comprising immunoglobulin heavy (IgH) chain loci encoding chimeric IgH chains comprising a human IgH variable domain and a chimeric IgH constant domain comprising a human CH1 domain, a syngeneic mammalian non-human CH2 domain and a
syngeneic mammalian non-human CH3 domain. Independent claim 26 is directed to non-human mammalian B cell comprising a human IgH variable domain and a chimeric IgH constant domain comprising a human CH1 domain, a syngeneic mammalian non-human CH2 domain and a syngeneic mammalian non-human CH3 domain. Claim 27 is directed to a hybridoma formed by fusion of the non-human mammalian B cell of claim 26 with a myeloma cell. As initial matter, it is noted that U.S Patent 9,580,491 claims benefit of International Patent Application No. PCT/US201 l/030823 and U.S. Provisional Patent Application Nos. 61/319,690 and 61/361,302, just like the instant application. The claims of U.S Patent 10,580,491 are directed to mammalian cells comprising: (1) a chimeric IgH chain comprising a human IgH variable region and a chimeric IgH constant region comprising a human CH1 domain, a human upper hinge region, a murine CH2 domain, and a murine CH3 domain and (2) an immunoglobulin light chain. There is a major difference between the subject matter of independent claims 1, 26 and 27 and the scope of claim 5 of U.S Patent 10,580,491. Claims 1, 26 and 27 are not limited to a human upper hinge region gene segment. Independent claims 1, 26 and 27 are made obvious by the combined teachings of Tanamachi and the cited references disclosing the substitution of a mouse CH1 exon by a human CH1 in Tanamachi’s constant region transgene comprising a mouse CH1, a mouse CH2 and a mouse CH3. As Appellant alleges, “Tanamachi teaches the use of transgene constructs to express chimeric antibodies, which antibodies comprise fully human variable regions and fully non-human host animal constant regions. (Tanamachi Abstr.)” (page 8 of Appellant’s remarks). Moreover, in preferred embodiments, Tanamachi discloses transgenic animals comprising a chimeric heavy chain transgene construct and a fully human light chain transgene construct [emphasis added] (col. 11, lines 25-32). The transgene of claims 1 and 26 comprise a chimeric IgH constant domain comprising a human CH1 exon, a syngeneic mammalian non-human CH2 domain and a syngeneic mammalian non-human CH3 domain (e.g, a rat CH2 exon and a rat CH3 exon). In relation to the teachings of Buelow and the obviousness to replace the mouse CH1 exon of Tanamachi with the human CH1 of Buelow, Buelow explicitly teaches a transgene construct comprising a human CH1 exon and rat IgG CH2 and CH3 exons  (e.g., a syngeneic mammalian non-human CH2 domain and a syngeneic mammalian non-human CH3 domain) (paragraphs [0114], [0120], [0173], [0186] of the published application). Buelow discloses that transgenic mice comprising the artificial constant region comprising a human CH1 domain and the remainder being non-human components exhibit the capacity to produce a diversified repertoire of immunoglobulin molecules, which include antibodies having an artificial constant region comprising both human and non-human components [emphasis added] (paragraph [0173] of the published application). Furthermore, Buelow teaches that in these transgenic mice the artificial constant region comprising a human CH1 domain and the remainder being non-human components pairs effectively with a fully human light chain (“A hybrid heavy chain with a human CH1 domain pairs effectively with a fully human light chain.”; at paragraph [0187] of the published application). Given that in preferred embodiments the transgenic mouse of Tanamachi comprises a fully human light chain transgene construct  (Tanamachi, col. 11, lines 27-28), it would have been prima facie obvious to substitute the human CH1 domain of Buelow with the mouse CH1 domain of Tanamachi, with the aim of paring a heavy chain immunoglobulin comprising a human CH1 domain with a fully human, light chain immunoglobulin, with a reasonable expectation of success. So, if in Bulow’s mouse a hybrid heavy chain comprising a human CH1 domain pairs effectively with a fully human light chain to generate immunoglobulin (Ig) molecules (e.g, antibodies), in Tanamachi’s heavy chain transgene, the substitution of a mouse CH1 exon for a human CH1 exon, should be reasonable expected to pair effectively with a fully human light chain, as in both transgenic mice the rearranged Ig VH-CH polypeptides pair with the Ig VL-CL polypeptides during B cell development. Thus, the mere replacement of the mouse CH1 exon of Tanamachi by the human CH1 of Buelow should be reasonable expected to allow for efficient pairing of hybrid heavy chains comprising a human CH1 domain and mouse CH2-CH3 domains with fully human light chains. Appellant has not provided any evidence that a chimeric IgH constant domain comprising a human CH1 domain would not pair to a fully human light chain in Tanamachi as effectively as it does in the art of Buelow. In fact, the prior art of Lee et al., (Mol. Biol. Cell, 1999, vol. 10:2209-2219) submitted in Applicant's Amendment filed on February 20, 2020 as Exhibit A, discloses that BiP binds stably to the first constant domain (CH1) of the heavy chain, causing it to be retained in the ER in the absence of light chain synthesis. However, in contrast to Appellant’s allegation that substitution of the mouse CH1 domain with the human CH1 domain in Tanamachi impairs folding of the heavy chain which is important for immunoglobulin (Ig) molecule assembly resulting in the production of misfolded antibodies, Lee et al., does not provide comparative differences between the structure of the human CH1 domain and murine CH1 domain. Accordingly, the skilled artisan would have not recognized that BiP’s association with a human CH1 domain would be reduced resulting in misfolded antibodies. It is noted that Buelow also discloses artificial constant region genes lacking CH1 domain and comprising only CH2, and CH3 domains. In this case, because of the missing CH1 domain, heavy chains cannot pair effectively with Ig light chains and form heavy chain only antibodies. (paragraph [0187] of the published application). 
Regarding 3) and 5), in relation to Appellant’s statement that “there is no motivation, by fact or under the law, to modify Tanamachi's transgenic animals with the human CH1 domain of Romagne and Buelow ” because “Substituting the Mouse CH1 with a human CH1 domain would render the Tanamachi chimeric antibodies unsatisfactory for their intended purpose”, the Examiner disagrees. Tanamachi clearly discloses chimeric antibodies comprising a non-host (e.g. human) variable region and a host (e.g. mouse) constant region. (Tanamachi, column 5, lines 48-52). Tanamachi’s intended purpose is the production of chimeric antibodies comprising human variable regions and non-human constant regions that are then converted to fully human antibodies (col. 2, lines 63-65; col 3, lines 1-5; col. 3, lines 33-36). These antibodies are produced using a large targeting vector for integration into eukaryotic cells (e.g., LTVEC) that includes homology arms totaling greater than 20 kb (Tanamachi, col. 3, lines 1-5). Tanamachi explicitly discloses that inserted transgene LTVEC constructs comprising the unrearranged human immunoglobulin variable region sequences and at least one host animal gene encoding the IgM constant region are capable of undergoing trans-switching in the host animal with endogenous constant regions such that chimeric antibodies of different isotypes are obtained in the animals (Tanamachi, col. 3, lines 41-55). The Examiner recognizes that Tanamachi discloses different ways to improve antibodies obtained from the transgenic animals comprising the inserted transgene constructs with a non-host (e.g. human) variable region and a host (e.g. mouse) constant region including at least improved trafficking and development of B cells, increased somatic mutations, improved association with endogenous mouse accessory proteins, and improved binding to mouse Fc receptors in vivo. However, Appellant’s interpretation of Tanamachi’s intended purpose to improve trafficking and development of B cell and antibodies,  to increase somatic mutations, and to improve association with endogenous mouse accessory proteins, constitutes a very narrow reading on the teaching of Tanamachi (See pages 18-19 of Appellant’s’ remarks and Tanamachi, column 3, lines 13-32). The examiner also recognizes that in Tanamachi’s teachings the presence of a constant  region of the non-human host (e.g, CH2 and CH3) which associates better with endogenous host animal accessory proteins and host animal Fc receptors (“the chimeric antibodies that contain host animal Fc regions are thought to associate better with endogenous host animal accessory proteins (e.g., Igα/Igβ or other signaling molecules) for more natural receptor signaling leading to more normal B cell development and higher antibody production. Moreover, the chimeric antibodies are thought to bind better to host Fc receptors, leading to increased recirculation”; column 11, lines 60-67). Even assuming Appellant’s statements were correct, replacing the human CH1 exon with the mouse CH1 exon in Tanamachi’s mouse would still allow for better association with endogenous host animal accessory proteins and improved binding to in vivo host Fc receptors given that the CH1 domain is not functionally responsible for these functions.  There is no evidence of record that replacing the mouse CH1 exon by the human CH1 exon should be reasonably expected to impair association with endogenous host animal accessory proteins or in vivo binding to endogenous host Fc receptors, as Appellant contends. This is because the murine Fc region achieve the benefits that Tanamachi indicates for chimeric antibodies that contain host animal Fc regions. (Tanamachi, col. 11 :60- col. 12:10). Furthermore, said replacement on Tanamachi’s  IgH constant domain resulting a mouse CH1 exon, a mouse CH2 exon and a mouse CH3 exon, should be reasonably expected to improve pairing (e.g, pairs effectively) with Tanamachi’s  fully human light chain to produce antibodies. Thus, the purpose of including a human CH1 region in Tanamachi’s mouse should be reasonably expected to gain other properties in relation to improved B cell and antibody development in vivo. In other words, there is a benefit incurred by the substitution of the mouse CH1 of Tanamachi by the human CH1 domain of Buelow. That is, to produce antibodies where heavy chain immunoglobulins are paired with fully human, light chain immunoglobulins. Contrary to the Appellant's implication, the modification of Tanamachi’s transgenic animals to include the human CH1 domain of Romagne and Buelow would not render the prior art invention unsatisfactory for its intended purpose, as inclusion of a human CH1 in Tanamachi’s LTVEC constructs would maintain the mouse Fc. Improved antibodies obtained from the transgenic animals should be reasonably expected at least from maintaining the host Fc (host CH2-CH3 domains). 
Regarding 6), as noted in the paragraphs above, the teachings of  Lee et al., ( Mol. Biol. Cell, 1999, vol. 10:2209-2219) submitted in Applicant's Amendment filed on February 20, 2020 as Exhibit A, disclose that BiP binds stably to the first constant domain (CH1) of the heavy chain, causing it to be retained in the ER in the absence of light chain synthesis. Lee also teaches that in vivo, light chains are required to facilitate both the folding of the CH1 domain and the release of BiP (abstract). However, Lee et al., does not compare the structure of the human CH1 domain  to the mouse CH1 domain to support Appellant’s allegation that substitution of the human CH1 domain for the mouse CH1 domain of Tanamachi would impair folding of the heavy chain which is important for immunoglobulin (Ig) molecule assembly, resulting in reduced production of chimeric antibodies. Furthermore, besides the function of the light chains to facilitate folding of the CH1 domain, the Examiner has discussed above the additional function of the fully human light chain immunoglobulins which is to pair effectively with hybrid heavy chains comprising a human CH1 domain and mouse CH1-CH2 domains to produce antibodies (See Buelow paragraphs [00186], [0187] of the published application). In fact, paragraph [00121] of Buelow cited by Appellant, explicitly teach that in the absence of the CH1 domain, there is only production of heavy chain-only antibodies in light chain-deficient mice. Thus the teachings of  Lee et al., do not undermine the rejection of record as Buelow teaches additional functions of the human CH1 domain as part of a hybrid heavy chain which is to pair effectively with a fully human light chain. The Examiner also notes that Lee et al., does not cite or suggest that a human CH1 domain pairs effectively with a fully human light chain to produce antibodies. 
Regarding 7), 8), 9) and 10), in relation to improvement of antibodies including, for example, increased somatic mutations, as Appellant’s  intended purpose of Tanamachi, the Examiner notes that this is a narrow interpretation of Tanamachi’s teachings. It is the Examiner’s position that the principle of operation of  Tanamachi is the production of chimeric antibodies comprising human variable regions and non-human constant regions that are then converted to fully human antibodies (col. 2, lines 63-65; col 3, lines 1-5; col. 3, lines 33-36). These antibodies are produced in transgenic hosts by using a large targeting vector for integration into eukaryotic cells (e.g, LTVEC) that includes homology arms totaling greater than 20 kb (col. 3, lines 1-5). Tanamachi explicitly discloses  inserted transgene LTVEC constructs comprising the unrearranged human immunoglobulin variable region sequences and at least one host animal gene encoding the IgM constant region capable of undergoing trans-switching in the host animal. Moreover, the teaching of Tanamachi discloses different ways to improve antibodies, “for example, increased somatic mutations, improved association with endogenous mouse accessory proteins, and improved binding to mouse Fc receptors in vivo” (col. 3, lines 27-30). Thus, production and improvement of antibodies occur by different mechanisms. Given that the CH1 domain is not functionally responsible for binding the endogenous Fc, swapping out the mouse CH1 exon with the human CH1 exon should be reasonably expected to maintain improved binding to in vivo mouse Fc receptors and production of antibodies. Production of antibodies by Tanamachi’s mouse comprising one specific chimeric transgene, i.e., the 9B2 transgene construct comprising the human VDJ region linked to mouse J-µ enhancer, mouse µ switch region and all of the mouse µ coding regions (col. 7, lines 38-40; col. 19, lines 9-10) further supports Tanamachi’s intended purpose as all four founder transgenic animals comprising the 9B2 transgene construct (e.g, LTVEC; col. 3, lines 1-5) produce them. For example, Table 1 summarizes the titer levels of four founder transgenic mice relative to the HC2 HuMab strain carrying a fully human heavy chain transgene, where the human VDJ region is the same as in the 9B2 and the B6 wild-type strain (col. 20, lines 35-38). If Appellant’s contentions were correct that Tanamachi’s intended purpose is to improve production of antibodies using host animal full length constant regions instead of human constant regions for enhanced production for improved B cell, serum titers of immunize transgenic mice in all four founder transgenic animals should be reasonably expected to be similar relative to the control HC2 HuMab strain. However, it is clear that all four founder transgenic mice produce antibodies with different efficiencies. For example, lines 9B2-52 and 9B2-56 have low levels of naive mouse IgG (trans-switched antibodies) and mouse IgM ( derived from the transgene), whereas lines 9B2-58 and 9B2-65 contained higher levels of mouse IgG antibodies in naive serum (col. 21, lines 50-53). Tanamachi's disclosure clearly supports the generation of transgenic animals comprising in their genome the 9B2 gene and expressing chimeric antibodies, comprising human variable regions and non-human constant regions, where the 9B2 gene comprising the mouse µ gene which is sufficient to undergo trans-switching with an endogenous mouse δ constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse. Accordingly, substitution of Tanamachi's host animal CH1 exon by a human CH1 exon is made obvious and suggested by the teachings of Buelow, Romagne and the cited references. Moreover, the combined teachings of Buelow and Romagne would have worked for Tanamachi’ s intended purpose of producing chimeric antibodies comprising modifications of the LTVEC construct. Thus, it is clear that in contrast to Appellant’s assertion in relation to the intended purpose of Tanamachi including  improved trafficking and development of B cells and antibodies (" i.e. to improve the trafficking and development of B cell and antibodies in vivo in the host animal by, inter alia, improving association with endogenous mouse accessory proteins and increasing somatic mutation rates.”; page 27 of Appellant’s remarks), the Examiner has provided sufficient evidence to support Tanamachi’s intended purpose of  production of chimeric antibodies comprising human variable regions and non-human constant (col. 2, lines 63-65; col 3, lines 1-5,  lines 33-36, lines 41-55). Accordingly, swapping out the mouse CH1 exon with the human CH1 exon in Tanamachi's constant heavy chain would not render his invention unsatisfactory for its intended purpose.
Regarding 11), Lonberg was not cited to suggest a transgene comprising a constant region gene comprising a human CH1 and a mouse CH2 and CH3 or to produce antibodies having a fully mouse constant region, as Appellant alleges. As Appellant concedes, Lonberg discloses a fully human transgene comprising a fully human constant region. Lonberg was cited to suggest transgene constructs comprising regulatory sequences, e.g. promoters, enhancers, class switch regions, recombination signals and the like, corresponding to sequences derived from the heterologous DNA.
	Regarding 12), contrary to Appellant’s allegation, the teaching of Brekke et al., (1993, Molecular Immunology, pp. 1419-1425, submitted by Applicant on  11/12/2020) are not cited by the Examiner to support that “interspecies inefficiency does not exist. (page 31 of Appellant’s remarks)”, but to support that the structure of a CH1 exon is responsible for binding a fully human light chain. Therefore, the effective pairing of a hybrid heavy chain comprising  a human CH1 domain with a fully human light chain depends, in Brekke’ publication, on the structure of the human IgG subclasses. For example, Brekke teaches that in IgGI, the light chains are disulfide bonded to the heavy chains in amino acid Cys-220 located in the genetic hinge, while in the other subclasses (i.e. lgG2, IgG3 and lgG4) the light chains are disulfide bonded to Cys-13 I in CH 1 (page 1419; col. 1), supporting intraspecies structural differences in the structure of a CH1 exon. The Examiner acknowledges in Brekke construction of mouse-human IgG3 molecules, were heavy chains constructs pair with a murine λ-l light chain in light chain producing cell line JS58L (Brekke, page 1422, col. 1). However,  nowhere in the final office action filed on February 11, 2021, the Examiner has suggested that a human CH1 can efficiently pair with Tanamachi’s murine light chain, as Appellant infers. Thus, Appellant’s remarks in relation to “interspecies inefficiency does not exist. (page 31 of remarks)” are taking out of context. 
Regarding 13) and 14), the Examiner agrees that Buelow at page 3 and Buelow’s claims 8-12 do not teach improved level of expression of recombinant antibodies. This has been unintentionally misquoted by the Examiner at page 4 of the final office action filed on 2/11/2021. However, the Examiner disagrees with Appellant’s statement that Buelow does not necessarily teach a hybrid constant region. Buelow explicitly teaches an exemplary artificial C constant region gene that is a constant region gene encoding a human IgG CH1 domain and rat IgG CH2 and CH3 domains . (“Artificial constant region genes contain exons encoding a human CH1 domain and rat CH2, 3 and 4 domains. Membrane spanning and cytoplasmic polypeptide sequences are encoded by rat exons” paragraph [0114] of US Pub 2012/0090041). Buelow discloses that hybrid constant region comprising a human CH1 and rat IgG CH2 and CH3 domains have the capacity to produce a diversified repertoire of immunoglobulin molecules, which include antibodies having an artificial constant region comprising both human and non-human components [emphasis added] (paragraph [0173] of the published application). Thus, there sufficient evidence to support in Buelow’s disclosure the generation of a  hybrid constant regions and production of humanized antibodies by transgenic animals comprising said artificial constant region gene.  
Regarding 15) and 16), the fact that Romagne defines chimeric antibodies in paragraph [0092], does support Appellant’s allegation that “by definition, none of the Romagne antibodies comprises a hybrid constant region.”. See page 33 of Appellant’s remarks bridging to page 34. The nature of Romagne’s invention is in the production of antibodies from a sequence encoding at least a rearranged variable region of a heavy chain of a non-human, chimeric or humanized lead antibody operably linked to germline or modified constant region sequences (page 10, lines 5-8). Romagne discloses throughout the whole document construction of  human heavy chain constant region sequences able to replace a murine heavy chain constant region, for example, replacing the murine α region, the murine Cy3, Cyl, Cy2b and Cy2a region set, and/or the heavy chain constant region. See page 5, lines 35-36; page 6, lines 5-8; page 7, lines 19-21; page 8, lines 1-2; page 10, lines 8, 12, 33, 37, page 13, lines 29-31; pages 14-15; page 27, lines 14-20.  Thus, in contrast to Appellant’s  allegation, Romagne discloses modified murine constant region sequences (e.g, Cµ- Cδ -Cγ3- Cγ1- Cγ2b- Cγ2a –CƐ- Cα; paragraph [005]) comprising both human and murine constant region sequences. 
Regarding 17), 18), 19), 20) and 21), it is the Examiner’s position that  Figure 4 comprises a human IgE CH1 exon that has replaced by homologous recombination the mouse IgE CH1 exon in a targeting vector construct comprising a nucleic acid sequence comprising in operably linkage from 5’ to 3’ a mouse IgE CH1, mouse CH2, mouse CH3 and mouse CH4. One of ordinary skill in the art would appreciate that in order to replace the mouse IgE CH1 exon by the human IgE CH1 exon in E. Coli, recombinant sites have to be designed to target the vector construct illustrated in Figure 4. The practitioner in the art would readily understand that homologous recombination requires the mouse CH1 exon to be functionally linked to the mouse CH2-CH3-CH4 in the targeting vector construct.  

    PNG
    media_image2.png
    463
    820
    media_image2.png
    Greyscale

Furthermore, Romagne explicitly states that the vector construct is further modified with a stop codon to generate a Fab.  If the human CH1 exon is inserted, and it is not operably linked to the mouse CH2 and CH3 exons, as Appellant alleges, there is no reason for one of ordinary skill in the art to introduced a stop codon 3’ to the human CH1 exon as the exon is already separated and not linked to transgene expressing the mouse CH2, CH3 and CH4. Furthermore,  it would make sense in the context Romagne’s entire  specification and the knowledge available to one of ordinary skill in the art, that the human IgE CH1 can be further modified at its 3’ by papain or pepsin digestion to generate Fab fragments or F(ab')2 fragments, respectively. Thus, one of ordinary skill in the art would readily understand the mouse IgE CH1 of the targeting vector construct  can be replaced by a human IgE CH1 exon by  homologous recombination to express a chimeric  IgE heavy constant chain, wherein the human IgE CH1 exon can be further modified at its 3’ by the inclusion an enzyme cleaving site to be digested to obtain both: a Fab fragment and an Fc fragment (“A first murine heavy chain constant region of the G 1 subtype but truncated 5' proximal to the codon coding for the cysteine present in the hinge region and involved in the interchain disulphide bridge, representing a sequence giving rise to a Fab portion and thus in tum also to produce F(ab')2 antibodies, replaces the murine germline DNA that encodes all of the Cγ antibody heavy chain constant regions”;  See Romagne, page 38, lines 5-20). The generation of  a Fab fragment is further supported at page 13, lines 19-20 of Romagne, stating, “the Gl subtype and truncated 5' proximal to the codon coding for the cysteine present in the hinge region and involved in the interchain disulphide bridge, representing a sequence giving rise to a Fab portion” [emphasis added]. Therefore, Romagne discloses a functionally linked mouse IgE CH1 exon and exons CH2-CH3-CH4, wherein “Using homologous recombination in E. coli, the mouse IgE CH1 exon of the targeting vector (* * *) can be replaced by a human IgE CH1 exon”. See legend Figure 4.1). The technique of homologous recombination is nothing more than a standard molecular biology technique well-known in the art. Romagne’ disclosure further supports modifications of heavy chain constant regions in E. Coli by homologous recombination at page 26, lines 3-6, “ Such a modified heavy chain locus can be engineered for example in E. coli by homologous recombination. The constant region may be a modified (with respect to the lead antibody) constant region gene, wherein the constant region is different in sequence, species of origin and/or subtype from that of the lead antibody human constant region”. Thus, the teachings of Romagne and the knowledge available to one of ordinary skill in the art  suggest and make obvious the generation of a chimeric IgE human CH1-mouse CH2-CH3 heavy chain whether the human IgE CH1 exon can be further modified at its 3’ end by the inclusion of stop codon or a cleavage site to generate a Fab portion. Independent claims 1 and 26 of the invention merely require a non-human mammalian cell and a non-human mammalian B cell, respectively, comprising a non-human mammalian cell comprising immunoglobulin heavy (IgH) chain loci encoding chimeric IgH chains comprising a human IgH variable domain and a chimeric IgH constant domain comprising a human CH1 domain, a syngeneic mammalian non-human CH2 domain and a syngeneic mammalian non-human CH3 domain. The claims don't require any astounding levels of efficacy: all that is required under 103 is what KSR has told us. All what is required in the claimed invention is the structure of the transgene where the constant domain comprises a human CH1 domain, a syngeneic mammalian non-human CH2 domain and a syngeneic mammalian non-human CH3 domain. The combined teachings of Tanamachi and Romagne make obvious said construct to give rise to a human CH1 exon maintaining a mouse Fab portion (e.g, syngeneic CH2-CH3). 
Regarding 22), as Appellant concedes, Tanamachi's disclosure teaches that host animal constant regions improve Fc receptor binding as compared to, e.g., human constant region (Tanamachi, col. 3, lines 27-30). It well known in the art that an antibody has two regions: a variable region, which is responsible for antigen recognition and, therefore, highly variable (in view of the variety of available antigens in the environment); and a constant region, which interacts with the host animals’ immune system and, therefore, should be constant from antibody to antibody to ensure that each antibody can properly interact with the endogenous  immune system of the host animal. It is also well known in the art that a constant region gene expresses a CH1, a CH2, and a CH3. (See Figure 4 of Romagne). Moreover, it is well-known in the art the CH2 and CH3 domains of the constant region are the Fc region that contains all the regulatory elements that are important for binding the endogenous host Fc receptors and improvement in antibody production (See Tanamachi, column 3 lines 29-32). Accordingly, the skilled artisan would  understand that the disclosure of  Romagne directed to “a constant region [missing the Fab fragment] so modified to have modified  (increased or decreased) effector function (see Figure 4).” (Romagne page 28, lines 34-35) refers to modification of the host CH2 and CH3 domains of the constant domain in relation to their binding to host Fc receptors. This is consistent with the knowledge in the art. In fact, Romagne discloses in paragraph [00127] various human heavy chain constant region having low affinity for human Fc receptor. Therefore, in view of the teaching of Romagne on modification of the human heavy chain constant region having low affinity for human Fc receptor and knowledge available in the art on the benefits of  Fc regulation resulting from the inclusion of the host  CH2-CH3 domains, the practitioner in the art would readily understand how to increase effector function for Fc regulation (e.g, increased effector function) without undue experimentation. 
Regarding 23), that fact that the CH1 domain is 5' to the CH2-CH3 domains is not disputed. In contrast to Appellants’ allegation that Romagne does not teach modifications at the human IgE CH1 exon at its 3’ end, the author clearly states, “Using homologous recombination in E. Coli, the mouse IgE CH1 exon of the targeting vector (***) can be replaced by a human IgE CH1  exon. Thus the  human IgE CH1  exon is explicitly can be modified at its 3’ end (Figure 4, legend).  The introduction of a stop codon, a tag, or additional modifications such as a cleave site for generation of a Fab fragment is nothing more than standard molecular biology techniques well-known in the art. 
Regarding 24), the Examiner agrees with Appellants that paragraphs [00182]-[00183] of Romagne evidence the generation of a transgenic animal expressing an antibody from a single open reading frame construct comprising a furin cleavage site between a variable region-IgG2a CH1-EGFP  and a variable region of a Kappa Light chain (See Romagne, unlabeled Figure 6). However, the Examiner has cited the construct disclosed paragraphs [00182]-[00183] to make obvious the replacement of the mouse IgE CH1 exon with the human IgE CH1 exon in a vector construct comprising a constant region gene expressing  murine  CH1, CH2, and CH3 exons in E. Coli , said construct illustrated in Figure 4 of Romagne. It was previously noted the generation of a construct comprising a nucleotide sequence comprising a  human CH1, and murine CH2-CH3 in E. Coli by homologous recombination from functionally linked mouse CH1-CH2-CH3 exons and not merely an inserted human CH1 exon into the genome of E. Coli, as Appellant reiterates in his remarks. The functionally linkage of the CH1-CH2-CH3 exons in  further supported in Romagne’s statement, “the Gl subtype and truncated 5' proximal to the codon coding for the cysteine present in the hinge region and involved in the interchain disulphide bridge, representing a sequence giving rise to a Fab portion” [emphasis added](page 13, lines 19-20).

B.	With respect to the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Tanamachi et al., (US Patent 7,910,798; Date of filing May 23, 2008) in view of Buelow et al., (WO  2008/151081; Citations are from the National Stage US Pub 2012/0090041), Romagne et al., (WO 2006/117699), Lonberg et al., (U.S. Pub. 20060015957; Pub Date Jan. 19, 2006) and Combriato et al., (J Immunol February 1, 2002, 168 (3) 1259-1266, the following are Appellant’s arguments in the order presented and the Examiner’s responses.
At pages 39-40 of Appellant’s remarks, Appellant essentially argues that “Combriato discloses the role of NF-KB in the expression of the immunoglobulin lambda light chain.  Combriato is silent, however, with respect to immunoglobulin heavy chains and, therefore, says nothing about CH1, CH2 and CH3 regions. Accordingly, Combriato does not, and indeed cannot, provide any teaching, suggestion or motivation to replace the murine CH1 of the Tanamachi transgene with a human CH1 exon.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
With regard to Appellant’s argument that Combriato does not teach or suggest to replace the murine CH1 of the Tanamachi transgene with a human CH1 exon, the Examiner agrees.  However, Combriato is cited to make obvious the limitations of claim 23 comprising  selection of an Igλ 3’LCR from a mouse that has been engineered to increase NFKB binding. Thus, the citation of Combriato was to supplement the combined teachings of Tanamachi, Buelow , Romagne and Lonberg on the limitations of claim 23.


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARIA G LEAVITT/
Maria Leavitt, Ph.D.
Primary Examiner, AU 1633.



Conferees:

/CHRISTOPHER M BABIC/
Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                            


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635